DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Protrusion (P) not labeled in FIG. 8, (as disclosed in specification {0017] line 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0016] lines 2 and 4 disclose “241” change to --242--.  
Paragraph [0016] line 13 discloses “24” change to --26--.  
Appropriate correction is required.

Claim Objections
Claims 6, 10 and 11 is objected to because of the following informalities:  
Claim 6, line 3; Claim 10, lines 2, 3, 4 and Claim 11, line 3: recite “the engaging sections” change to --engaging portions--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yagi et al. (United States Patent 6,019,616).
With respect to Claim 1: 
Yagi discloses a card edge connector (FIG. 2, 11) comprising: 
an elongated housing (FIG. 2, 12) comprising opposite long walls (FIG. 2, 15) and defining a card slot (FIG. 2, 70) between the long walls (15); 
two rows of contacts (FIG. 2, 13) retained in the long walls (15) respectively and each row of contacts (13) comprising ground contacts and signal contacts (Column 2, lines 26-34), the ground contacts (FIG. 2, 13) comprising retaining sections (FIG. 2,13a) retained in the housing (12), elastic sections (FIG. 2, 13b) extending upward from the retained sections (13a) with mating portions (FIG. 2, see notation) exposed to the card slot (70) and leg sections (FIG. 2, 13c) extending downward from the retaining sections (FIG. 2, see notation) (Column 1, lines 60-67); 
a ground member (FIG. 2, 14) comprising two long plates (FIG. 2, see notation) retained in the long walls (15) respectively; 
wherein each of the ground contacts (13) further comprises an engaging portion (FIG. 2, see notation shaded area) curved from the elastic section (FIG. 2, 13b) and touching ( FIG. 2, 68) corresponding long plate (FIG. 2, 19) (Column 3, lines 37-40).
[AltContent: connector][AltContent: textbox (linear portions)][AltContent: connector][AltContent: connector][AltContent: roundedrect][AltContent: roundedrect][AltContent: textbox (engaging portions)][AltContent: connector][AltContent: connector][AltContent: textbox (mating portions)]
    PNG
    media_image1.png
    588
    702
    media_image1.png
    Greyscale

With respect to Claim 7:
Yagi discloses the card edge connector, wherein the elastic portion (13b) comprising the engaging portion (FIG. 2, see notation shaded area) extending from the retaining section (FIG. 2, 13a), a linear portion (FIG. 2, see notation) extending from the engaging portion (FIG. 2, see notation) and the mating portion (FIG. 2, see notation), the mating portion (FIG. 2, see notation) extending from the linear portion (FIG. 2, see notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (United States Patent 6,019,616) in view of Piorunneck et al. (United States Patent 5,035,631).
With respect to Claim 2:
Yagi discloses the card edge connector.
Yagi (FIG. 2) does not expressly disclose wherein each long plate defines a plurality of upright sections from an upper edge thereof and contacting with corresponding engaging sections of the ground contacts.
However, Piorunneck teaches wherein each long plate (FIG. 5; 86, 87) defines a plurality of upright sections (FIG. 5, 114) from an upper edge (FIG. 5) thereof and configured to making contact at a corresponding engaging section with the ground contact (FIG. 5 84a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi with the teachings of Piorunneck and provide each long plate defines a plurality of upright sections from an upper edge thereof and contacting with corresponding engaging sections of the ground contacts so 
With respect to Claim 3:
Yagi in view of Piorunneck discloses the card edge connector, wherein each long plate (Piorunneck, FIG. 5; 86, 87) defines at least one retaining rib (Piorunneck, FIG. 5, 110) from the upper edge (Piorunneck, FIG. 5 ) thereof and retained in the long wall (Piorunneck, FIG. 5, 82).
With respect to Claim 4:
Yagi in view of Piorunneck discloses the card edge connector, wherein the upright sections (Piorunneck, FIG. 5, 114) extend upward beyond the at least one retaining rib (Piorunneck, FIG. 5, 110).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (United States Patent 6,019,616) in view of Briant (United States Patent 9,048,581).
With respect to Claim 6:
Yagi discloses the card edge connector, wherein the engaging portions (FIG. 2, see notation) extend from the retaining sections (FIG. 2, 13a).
Yagi does not expressly disclose the engaging portions slants toward corresponding long plates and the elastic sections continuously extend from the engaging sections.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi with the teachings of Briant and provide the engaging portions slants toward corresponding long plates and the elastic sections continuously extend from the engaging portions so as to provide a card edge connector defining a contact leg having a mounting surface adapted for mounting to a mother board with restricted structure area.
[AltContent: textbox (retaining section)][AltContent: connector][AltContent: connector][AltContent: textbox (engaging portions)][AltContent: textbox (transverse direction T)][AltContent: textbox (vertical direction V)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    472
    460
    media_image2.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (United States Patent 6,019,616) in view of Ferry et al. (United States Patent 7,165,994).
With respect to Claim 8:
Yagi discloses the card edge connector.
Yagi does not expressly disclose wherein each long wall defines a receiving slot opening downward and the long plate is received in the receiving slot from a bottom thereof
However, Ferry teaches wherein each long wall (FIG. 3, see notation) defines a receiving slot (FIG. 3, see notation) opening downward (FIG. 3, see notation) and the long plate (FIG. 3, 30) is received in the receiving slot (FIG. 3, see notation) from a bottom thereof.
[AltContent: connector][AltContent: connector][AltContent: textbox (Receiving slot open downwards)][AltContent: connector][AltContent: connector][AltContent: textbox (engaging portions)]
    PNG
    media_image3.png
    320
    253
    media_image3.png
    Greyscale



With respect to Claim 9:
Yagi discloses a card edge connector (FIG. 2, 11) comprising: 
an insulating housing (FIG. 2, 12) comprising opposite long walls (FIG. 2, 15) and defining a card slot (FIG. 2, 70) between the long walls (15); 
at least one row of contacts (FIG. 2, 13) retained in the long wall (15) and the row of contacts (13) comprising ground contacts and signal contacts (Column 2, lines 26-34), the ground contacts (FIG. 2, 13) comprising retaining sections (FIG. 2, 13a) retained in the housing (12), elastic sections (FIG. 2, 13b) extending upward from the retained sections (13a) with mating portions (FIG. 2, see notation) exposed to the card slot (70) and leg sections (FIG. 2, 13c) extending downward from the retaining sections (FIG. 2, see notation) (Column 1, lines 60-67); 
at least one ground plate (FIG. 2, 14) retained in the long wall (15). 
Yagi does not expressly disclose wherein the elastic sections pressing against the ground plate and provide pivot points of the elastic sections rotating outward when a module is inserted in the card slot.

[AltContent: textbox (card slot )][AltContent: connector][AltContent: connector][AltContent: textbox (pivot point )][AltContent: connector][AltContent: textbox (elastic section )]
    PNG
    media_image4.png
    472
    520
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi with the teachings of Piorunneck and provide the elastic sections pressing against the ground plate and provide pivot points of the elastic sections rotating outward when a module is inserted in the card slot so as to provide a new and improved electrical connector with reduced cross-talk .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (United States Patent 6,019,616) in view of Piorunneck et al. (United States Patent 5,035,631) and further in view of Briant (United States Patent 9,048,581).
With respect to Claim 10:
Yagi in view of Piorunneck discloses the card edge connector, wherein the elastic section (Yagi, FIG. 2, 13b) includes an engaging section (Yagi, FIG. 2, see notation), an linear section (Yagi, FIG. 2, see notation) slanting inwards (Yagi, FIG. 2, see notation) from the engaging section (Yagi, FIG. 2, see notation) and the mating portion (Yagi, FIG. 2, see notation) extending from the linear section (Yagi, FIG. 2, see notation), the engaging sections (Yagi, FIG. 2, see notation) of the ground contacts (Yagi, FIG. 2, 13) press against the ground plate (Yagi, FIG. 2, 19) so as to provide said pivot point (Yagi, FIG. 2, 68).
Yagi in view of Piorunneck does not expressly disclose wherein the elastic section includes an engaging section slating outward from the retaining section.
However, Briant teaches the elastic section (FIG. 6, 86) includes an engaging section (FIG. 6, see notation) slating outward from the retaining section (FIG. 6, 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yagi in view of Piorunneck with the teachings of Briant and provide the elastic section includes an engaging section slating outward from the retaining section so as to provide a card edge connector defining a 
With respect to Claim 11:
Yagi in view of Piorunneck and further in view of Briant discloses the card edge connector, wherein the ground plate (Yagi, FIG. 2, 14) defines a plurality of upright sections (Yagi, FIG. 1, 9 one of ordinary skill could reverse direction of the grounding lead) from an upper edge (Yagi, FIG. 1, 66) thereof to engage with corresponding engaging sections of the ground contacts (Yagi, FIG. 1, 68).
With respect to Claim 12:
Yagi in view of Piorunneck and further in view of Briant discloses the card edge connector, wherein the ground plate (Piorunneck, FIG. 5; 86, 87)  defines at least one retaining rib (Piorunneck, FIG. 5, 110) from the upper edge (Piorunneck, FIG. 5) thereof and retained in the long wall (Piorunneck, FIG. 5, 82).

Claim(s) 13-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Huang et al. (United States Patent 9,972,945).
With respect to Claim 13: 
Huang discloses a card edge connector (FIG. 1, 1) for use with a memory module, comprising: 
an elongated insulative housing (FIG. 2; 2, 6) including a pair of side walls (FIG. 2; 21, 22) extending along a longitudinal direction (FIG. 1, see notation L), and a pair of end walls (FIG. 2, 23) linked between two opposite ends of said pair of side walls (21, 
a card receiving slot (FIG. 5, 24) formed among the pair of side walls (FIG. 5; 21, 22) and the pair of end walls (23) for receiving the memory module; 
two rows of passageways (FIG. 3, 26) formed within the pair of side walls (21, 22) and communicating with the card receiving slot (24) in the transverse direction (T);
two rows of contacts (FIG. 2, 3) retained in the corresponding passageways (26), respectively, said contacts (3) including grounding contacts (FIG. 4, 32) (Column 2, lines 65-66) and differential pair signal contacts (FIG. 4, 31) (Column 5, lines 10-15) alternately arranged with each other in the longitudinal direction (L) and having similar configurations with each other (FIG. 5, 3), each contact (3) including an immovable retaining section (FIG. 5, see notation) and a deflectable contacting section (FIG. 5, 331) extending into the card receiving slot (FIG. 5, 24) with an engaging portion (FIG. 5, see notation) therebetween; 
a pair of grounding members (FIG. 6, 52) retained in the housing (2), each of said grounding members (FIG. 5, 52) forming a planar immoveable configuration (FIG. 6, 52) in the housing (2, 6) and including a long bar (FIG. 4, see notation) extending continuously along and having a similar length with the corresponding side wall (21,22); and 
the engaging portion (FIG. 5, see notation) of each grounding contact (32) electrically and mechanically connect to the grounding member (FIG. 5, 5) while the engaging portion (FIG. 5, see notation) of each signal contact (FIG. 4, 31) abuts against the housing.
[AltContent: connector][AltContent: textbox (long bar)]
    PNG
    media_image5.png
    402
    621
    media_image5.png
    Greyscale

[AltContent: textbox (V)][AltContent: arrow][AltContent: textbox (T)][AltContent: arrow][AltContent: textbox (L)][AltContent: arrow]
    PNG
    media_image6.png
    696
    794
    media_image6.png
    Greyscale

[AltContent: textbox (vertical direction V)][AltContent: arrow][AltContent: connector][AltContent: textbox (slits)][AltContent: textbox (slits)][AltContent: connector][AltContent: textbox (receiving slot)][AltContent: connector][AltContent: connector][AltContent: textbox (receiving slot)][AltContent: textbox (engaging portion)][AltContent: connector][AltContent: connector][AltContent: textbox (retaining sections)]
    PNG
    media_image7.png
    647
    868
    media_image7.png
    Greyscale


With respect to Claim 14:
Huang discloses the card edge connector, wherein a plurality of immovable upright sections (FIG. 5, 521a) unitarily extend upwardly from the corresponding long bar in a vertical direction (FIG. 1 see notation V) perpendicular to both the longitudinal direction (L) and the transverse direction (T) so as to mechanically and electrically connect to the engaging portions (FIG. 5, see notation) of the corresponding grounding contacts (32), respectively.
With respect to Claim 15:
Huang discloses the card edge connector, wherein each side wall (21, 22) forms a receiving slot (FIG. 5, see notation) to receive the corresponding long bar (FIG. 5, 52), 
With respect to Claim 16:
Huang discloses the card edge connector, wherein each side wall (21, 22) forms a plurality of protrusions (FIG. 5, 27) in the corresponding passageways (FIG. 3, 26), and the contacting section (FIG. 5, 331) is outwardly deflected to abut against the corresponding protrusion (FIG. 5, 27) when the memory module is received within the card receiving slot (FIG. 5, 24).
With respect to Claim 17:
Huang discloses the card edge connector, wherein the grounding members (5), the contacts (3) and the housing (2) are arranged to have the grounding members (5) upwardly assembled into the housing (2) before the contacts (3) are upwardly assembled into the corresponding passageways (26), respectively.
With respect to Claim 18:
Huang discloses the card edge connector, wherein a width of the upright section (FIG. 4, 521) is smaller than that of the engaging portion (FIG. 4, 34) in the longitudinal direction.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (United States Patent 9,972,945) in view of Briant (United States Patent 9,048,581).
With respect to Claim 19:
Huang discloses the card edge connector. 

However, Briant teaches wherein in each contact (FIG. 6, 40), viewed along a vertical direction (FIG. 6, see notation V) perpendicular to both the longitudinal direction (L) and the transverse direction (FIG. 6, see notation T), the contacting section (FIG. 6, see notation) and the engaging portion (FIG. 6, see notation) are located at opposite side of the retaining section (FIG. 6, 90) in the transverse direction (T).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Briant and provide wherein in each contact, viewed along a vertical direction perpendicular to both the longitudinal direction and the transverse direction, the contacting section and the engaging portion are located at opposite side of the retaining section in the transverse direction. so as to provide a card edge connector defining a contact leg having a mounting surface adapted for mounting to a mother board with restricted structure area.
With respect to Claim 20:
Huang in view of Briant discloses the card edge connector, wherein the contacting section (Huang, FIG. 5, 331) is higher than the engaging portion (Huang, FIG. 5, see notation) in the vertical direction (Huang, FIG. 5, see notation V).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the at least one retaining rib is located between two adjacent contacts along a transverse direction perpendicular to the long walls, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.